Citation Nr: 1826982	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-38 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an earlier effective date for the award of service connection for herniated disc, also claimed as a chronic back condition. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Marine Corps, with active duty service from September 1985 through October 1997. 
This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions, dated April 2011 and March 2014, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California (hereinafter Agency of Original Jurisdiction (AOJ)).

The Veteran was afforded the opportunity to appear before a Board videoconference hearing in April 2016.  However, in correspondence dated April 19, 2016, the Veteran withdrew his request for a Board hearing.  As such, his hearing request was deemed to be withdrawn.  See 38 C.F.R. § 20.704.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In a September 2004 rating decision, the AOJ denied the Veteran's claim for entitlement to service connection for a chronic back disability.  

2.  The Veteran was notified of this decision in a letter dated September 30, 2004, which was mailed to the Veteran's then current address of record.  The Veteran did not appeal that decision, and it became final.

3.  The Veteran submitted an application to reopen his prior denial for entitlement to service connection for a chronic back disability on August 3, 2010.  In an April 2011 rating decision, the AOJ awarded the Veteran entitlement to service connection for a low back disability, effective August 3, 2010. 


CONCLUSION OF LAW

The criteria for an award of an earlier effective date, prior to August 3, 2010, for entitlement to service connection for a chronic back disability has not been met.  38 U.S.C. §§ 5110, 5111 (West 2012); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.159, 3.400, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

The Veteran's claim for entitlement to an earlier effective date, for the award of entitlement to service connection for a chronic back disability, is considered a "downstream" element of the AOJ's grant of service connection.  For such downstream issues, notice under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to testify before the Board.  It appears that all known and available records relevant to the issues discussed herein have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise. 

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Earlier Effective Dates:

The Veteran seeks entitlement to an earlier effective date for the award of service connection for herniated disc also claimed as a chronic back condition.  As an initial matter, the Board notes that the Veteran was initially denied entitlement to service connection for his chronic back condition in a September 2004 rating decision.  The Veteran did not appeal this denial, and it became final.  Thereafter, the Veteran submitted a claim to reopen this denial on August 3, 2010.  In an April 2011 rating decision, the AOJ granted the Veteran entitlement to service connection for a chronic back condition, effective August 3, 2010.  In statements to the Board, the Veteran argues the date of entitlement should be the date of his initial application for service connection, March 11, 2002.  See e.g. April 2011 Notice of Disagreement. 

In general, except as otherwise provided, the effective date of an evaluation for an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (emphasis added); see also Wells v. Derwinski, 3 Vet. App. 307 (1992).  

Benefits are generally awarded based on the date of receipt of the claim.  38 C.F.R. § 3.1(r), 3.4000.  Specifically, with respect to a grant of service connection following the receipt of new and material evidence received subsequent to a prior denial, governing regulation provides that the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q) and (r).  All effective date determinations must be based upon the facts found, unless otherwise specifically provided.  38 U.S.C. §§ 5101, 5110; 38 C.F.R. § 3.400. 

As applied to the instant appeal, the Veteran argues that the effective date for the award of entitlement to service connection for a chronic back disability should be the date of his original application, March 22, 2002.  The Veteran argues that his service medical records were not available at the time the AOJ originally denied his claim for service connection.  Subsequent to the September 2004 AOJ rating decision, the Veteran reports that he was able to obtain and submit relevant service medical records, which supported his claim for entitlement to service connection.  Therefore, argues the Veteran, his award of service-connection should be retroactive to the date of his original application.

However, the Board finds that the Veteran's service medical records were available at the time the AOJ denied the Veteran's claim for entitlement to service connection.  A review of the September 2004 rating decision clearly shows that the AOJ listed the Veteran's service medical records as evidence considered.  Moreover, the AOJ cited to specific instances within the Veteran's service medical records which indicated he received treatment for a herniated disc.  For example, the AOJ cited to an magnetic resonance imaging ("MRI") dated June 1995 which had a notation for "probable acute herniated nucleus pulposus."  Thus, the Board finds it clear that the AOJ had obtained and reviewed the Veteran's service medical records at the time of the September 2004 rating decision. 

The Board notes that the September 2004 rating decision denied the Veteran's claim for service connection for a chronic back disability because there was no evidence showing continuity of symptoms following his separation from military service.  Specifically, the AOJ found that although the Veteran's service medical records documented treatment for back pain from January 1995 through July 1995, a review of subsequent in-service and post-service medical records showed no evidence of chronic symptoms after completion of physical therapy in July 1995.  As such, the AOJ concluded the Veteran was not entitlement to an award of service connection as his in-service treatment for back pain/herniated disc was acute and transitory, with no permanent residual disability shown at the time of his separation from military service. 

Subsequently, in the April 2011 rating decision, the AOJ awarded the Veteran entitlement to service connection for a chronic back disability due to a VA medical opinion, dated February 16, 2011.  A review of the February 2011 VA medical opinion shows the examiner based his opinion on the Veteran's service medical records, including the citation to the July 1995 MRI report indicating a "probable acute herniated nucleus pulposus."  This is the same evidence cited by the AOJ in the original September 2004 rating decision.  

Based upon the facts as described above, the Board finds no evidence to support the Veteran's contention that his service medical records were not reviewed by the AOJ at the time of the original September 2004 rating decision.  Rather, it is clear that the Veteran's service medical records were reviewed as the AOJ included citations to relevant dates within these records which showed the Veteran was treated for symptoms of back pain.  Despite these in-service reports of a back injury, the AOJ denied the Veteran's claim for service connection as they found no evidence of continuous symptoms.  Thereafter, the Board obtained a February 2011 medical opinion which found evidence of a nexus between the Veteran's in-service back symptoms and his current chronic back disability.  Based upon this examination, the AOJ awarded service connection.  While the newly obtained positive nexus opinion cited to the same evidence which was cited by the AOJ in the September 2004 rating decision, such evidence of a nexus between service and the current disability was not of record at the time of the prior denial.  As such, the Board finds no evidence which would support the assignment of an earlier effective date for an award of entitlement to service connection for a chronic back disability.  

Finally, the Board finds that the AOJ's award of entitlement to service connection for a chronic back disability, with an effective date of August 3, 2010, represents the earliest possible effective date for entitlement. See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400  Applying the regulations discussed above, the effective date for a grant of service connection following a prior a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  As such, the AOJ assigned the earliest possible effective date for its grant of entitlement to service connection for a chronic back disability. See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Thus, under the law, there is no basis to assign an earlier effective date for an award of entitlement to service connection for a chronic back disability. 


ORDER

Entitlement to an effective date prior to August 3, 2010, for the grant of service connection for a chronic back disability, is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


